DETAILED ACTION
This is the Office action based on the 16765586 application filed May 20, 2020, and in response to applicant’s argument/remark filed on June 4, 2021.  Claims 1-8 are currently pending and have been considered below.  Applicant’s withdrawal of claim 8 acknowledged.
	
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Continued Examination Under 37 CFR 1.114
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 4, 2021 has been entered.

 Claim Interpretations
The claims are directed towards a chemical composition and as such will be examined under such conditions. The process of using the composition or the material that the composition acts upon are viewed as recitation of intended use and are given little patentable weight (Please see MPEP 2114 R1-2115 R2 for further details).  It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (See MPEP 2106; Walter, 618 F.2d at 769, 205 USPQ at 409).          Furthermore, the process of making the composition is viewed as directed to a product-by-process claim and is given little patentable weight.  “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)”.  Please see MPEP 2113 for further details.        For examples, - Regarding to claim 1, the limitation “Rb is an inverse of a relaxation time of a blank aqueous solution obtained by removing the silica particles from the silica sol” will be interpreted as directed to a product-by-process.  Any composition comprising the components as described in the specification will be assumed to possess such property.- Regarding claim 3, the limitation “wherein the silica sol is obtained by being subjected to a thermal history at a temperature of 110°C or higher and lower than 150°C, in 
       The claims appear to recite not only the property of the polishing composition, but also the method that the polishing composition is made, i.e. the silica sol is made by a thermal history under a specific temperature and chemistry, the measurement of the Rb is made by removing the silica particles from the silica sol.  Since the claims are directed towards a chemical composition, for the purpose of examining any polishing composition that possesses the physical property and chemical composition as described in the specification will be considered to be capable to be produced by the method recited above.

Claim Rejections - 35 USC § 112 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 1 rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with 
(A) The breadth of the claims; 
(B) The nature of the invention; 
(C) The state of the prior art; 
(D) The level of one of ordinary skill; 
(E) The level of predictability in the art; 
(F) The amount of direction provided by the inventor; 
(G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure
        Claim 1 recites “A polishing composition containing a silica sol, wherein the particles of the silica sol have an Rsp of 0.15 to 0.7 as measured using pulse NMR, and a shape coefficient SF1 of 1.20 to 1.80, wherein Rsp is calculated based on equation (1):
Rsp = (Rav - Rb)/(Rb) (1)
(wherein Rsp is an index that indicates water affinity; Rav is an inverse of a relaxation time of the silica sol; and Rb is an inverse of a relaxation time of a blank aqueous solution obtained by removing the silica particles from the silica sol)”.        Although the specification discloses that the silica sol is manufactured separately by using the method described in paragraphs 0053-0070, 0102-0120, then water and potassium hydroxide is added to the colloidal silica dispersion comprising silica particles to form the polishing composition in paragraph 0122, the specification does not disclose 
Claims 2-7 rejected under 35 U.S.C. 112(a) because they are directly or indirectly dependent on claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

 Claim 1 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim 1 recites “A polishing composition containing a silica sol, wherein the particles of the silica sol have an Rsp of 0.15 to 0.7 as measured using pulse NMR, and a shape coefficient SF1 of 1.20 to 1.80, wherein Rsp is calculated based on equation (1):
Rsp = (Rav - Rb)/(Rb) (1)
(wherein Rsp is an index that indicates water affinity; Rav is an inverse of a relaxation time of the silica sol; and Rb is an inverse of a relaxation time of a blank aqueous solution obtained by removing the silica particles from the silica sol)”        Since Applicant argues that the polishing composition contains the silica sol  polishing composition further comprise other components, such as the at least one additives recited in claim 4, it is not clear how one of ordinary skill in the art can separating out the silica particles from the silica sol that is included in the polishing composition in order to measure the Rsp value.  The specification fails to teach how to perform such task.            The specification further discloses “(i)n the present invention, the polishing composition may further comprise, in addition to the silica particles as abrasive grains and the aqueous medium, at least one additive selected from the group consisting of an 
alkali component, a water-soluble compound, a chelating agent, an oxidizing agent, and a metal corrosion inhibitor” ([0071]).   Thus, given a polishing composition containing a silica sol it is not clear how one of ordinary skill in the art can separate out the silica sol from the polishing composition containing the silica sol, then separating out the silica particles from the silica sol in order to measure the Rb of the remaining blank aqueous solution obtained by the removing the silica particles from the silica sol.        Therefore, claim 1 appears to recite 3 distinct compositions that are critical to the invention:       1) The composition comprising the silica sol       2) The silica sol       3) The blank aqueous solution obtained by removing the silica particles from the silica sol        Thus, claim 1 appears to recite 3 distinct inventions, and it is not clear which one is Applicant’s invention.  It is noted that only 1 patent is allowable per invention (35 U.S.C. 
Claims 2-7 rejected under 35 U.S.C. 112(b) because they are directly or indirectly dependent on claim 1.

 Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103:A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
          4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 Claims 1-7 rejected under 35 U.S.C. 103 as obvious over Izawa et al. (U.S. PGPub. No. 20190080927), hereinafter “Izawa”:--Claims 1, 2, 4, 5, 7: Izawa teaches a chemical mechanical polishing composition, 
        Note that claim 3 is drawn to a product-by-process.  “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)”.  Thus, the patentability of a product does not depend on its method of production, and once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.
        The following is a quotation of  MPEP 2113 [R-1] that applies to the rejections under this section made in this Office action:“Product-by-process claims are not limited to the manipulations of the recited steps, only to the structure implied by the steps”“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method 

--Claim 6: Since the option of alkali component is selected in this Office action, the specifics of other components listed in claim 4 is not applicable.
 Response to Arguments
Applicant's arguments filed June 4, 2021 have been fully considered as follows:--Regarding Applicant’s argument that there is no indefiniteness in how to measure the property of the silica sol because it is not required to know the composition of the blank aqueous solution obtained by removing the silica particles from the sol since the calculations of Rb is made internally by the pulse NMR, this argument is not persuasive.  The specification does not teach that the value for Rsp is made internally by the pulse NMR.  Rather, it teaches that the Rsp is calculated by the equation Rsp = (Rav - Rb)/(Rb), wherein Rb is determined by measuring the relaxation time of the blank aqueous solution obtained by removing the silica particles from the silica sol.  Thus, while it is not required to know the composition of the blank aqueous solution obtained by removing the silica particles from the sol, it appears that the measurement of Rb requires physically the blank aqueous solution obtained by removing the silica particles from the silica sol.       To clarify this issue, Applicant is requested to provide evidence(s) of any teaching in the specification that describes a method for measuring the Rsp value by using the pulse NMR technique without the requirement of the removing the silica particles from the silica sol.--Regarding Applicant’s argument that Izawa does not teach the invention, such as the 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS PHAM whose telephone number is (571)270-7670.  The examiner can normally be reached on MTWThF10to7 EST.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on (571)272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

/THOMAS T PHAM/Primary Examiner, Art Unit 1713